 

  

Case 1:20-cv-01139-GBD Document7 Filed 04/220

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x

PAMELA WILLIAMS, on behalf of herself and all 6 AR

others similarly situated, : <7 2.>

“29
Plaintiff, :
-against- : ORDER

BILLY HEROMAN’S FLOWERLAND, INC., : 20 Civ. 1139 (GBD)
Defendant. :

ee a xX

GEORGE B. DANIELS, District Judge:

The May 7, 2020 initial conference is adjourned to July 9, 2020 at 9:30 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

 

B. ai
STATES DISTRICT JUDGE

die , 8 Dowd

 

 
